 1                                                                                          The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8
      SHIRLEY SERVEN, a citizen of the State of                             No. 3:19-cv-05224 BHS
 9    Washington,
                                                                            ORDER OF DISMISSAL WITH
                                                                            PREJUDICE
10                                    Plaintiff,
                 v.
11
        LG ELECTRONICS USA, INC., a Delaware
12      Corporation, with its principal place of
        Business in New Jersey,
13
                                      Defendant.
14

15                                                                 I. ORDER

16             Based upon the Stipulation of the parties, it is ORDERED:
               This action is dismissed with prejudice and without an award of costs or attorney’s fees
17
     to either party.
18

19             Dated this 9th day of March, 2020.

20

21

22
                                                                     A
                                                                     BENJAMIN H. SETTLE
                                                                     United States District Judge
23



                                                                                                COLE | WATHEN | LEID | HALL, P.C.
     ORDER OF DISMISSAL WITH PREJUDICE – 1                                                           1505 WESTLAKE AVENUE N, STE 700
     http://sharepoint.waw.circ9.dcn/chambers/settle/CaseLibrary/19-5224 Serven v LG Order of        SEATTLE, WASHINGTON 98109
     Dismissal.doc                                                                                 (206) 622-0494/FAX (206) 587-2476
 1
     Presented by:
 2
     COLE | WATHEN | LEID | HALL P.C.
 3
     s/Rick J Wathen
 4   Rick J Wathen, WSBA #25539
     Attorney for Plaintiff
 5   1505 Westlake Avenue N, Ste 700
     Seattle, WA 98109
 6   (206) 622-0494
     rwathen@cwlhlaw.com
 7

 8
     Approved by:
 9
     LEWIS BRISBOIS BISGAARD & SMITH
10
     s/ Ethan Smith ( per email authorization)
11   Michael Jaeger, WSBA #23166
     Ethan Smith, WSBA #50706
12   Attorneys for Defendant
     1111 Third Avenue, Ste 2700
13   Seattle, WA 98101
     Michael.jaeger@lewisbrisbois.com
14   Ethan.smith@lewisbrisbois.com

15

16

17

18

19

20

21

22

23



                                                                                                COLE | WATHEN | LEID | HALL, P.C.
     ORDER OF DISMISSAL WITH PREJUDICE – 2                                                           1505 WESTLAKE AVENUE N, STE 700
     http://sharepoint.waw.circ9.dcn/chambers/settle/CaseLibrary/19-5224 Serven v LG Order of        SEATTLE, WASHINGTON 98109
     Dismissal.doc                                                                                 (206) 622-0494/FAX (206) 587-2476
